Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149516(53)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  BONNIE BLACK, as Next Friend of JESSICA                                                             Richard H. Bernstein,
  BITNER, a Minor,                                                                                                    Justices
             Plaintiff-Appellee,
                                                                    SC: 149516
  v                                                                 COA: 312379
                                                                    Wayne CC: 11-010645-NO
  WILLIAM SHAFER, MARY SHAFER, and
  IAN GEARHART,
           Defendants,
  and
  ANTHONY SHAFER,
             Defendant-Appellant.
  _________________________________________/

         By order of the Chief Justice, the second motion of plaintiff-appellee to extend the
  time to file a brief on appeal, with corrections, is GRANTED. The brief submitted on
  April 16, 2015, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 28, 2015
                                                                               Clerk